        Case 4:18-cr-40026-TSH Document 41 Filed 06/14/19 Page 1 of 9




                                                      U.S. Department of Justice



                                                      Tax Division
                                                      Northern Criminal Enforcement Section
                                                      P.O. Box 972
                                                      Washington, D.C. 20044
                                                      202-514-5150 (v)
                                                      202-616-1786 (f)

                                                     May 14,2019


Via Email
Peter L. Ettenberg, Esquire
Gould & Ettenberg, P.C.
370 Main Street
Worcester, MA 01608

        Re:       United States v. Richard Rogers

Dear Attorney Ettenberg:

       The Department of Justice Tax Division ("the Government") and your client, Richard
Rogers ("Defendant"), agree as follows with respect to the above-referenced case:

        1.    Change of Plea


        At the earliest practicable date, but in no event later than June 14, 2019, Defendant shall
plead guilty to Count Three (3) of the Indictment charging him with one count of Tax Evasion in
violation of 26 U.S.C. § 7201 with respect to the 2014 tax year. Defendant expressly and
unequivocally admits that he committed the crime charged in Count Three, did so knowingly and
willfully, and is infactguilty of thatoffense. Defendant alsoagrees to waive venue, any applicable
statute of limitations as to the charged offense, and any legal or procedural defects in the
Indictment.

       The Government agrees that it will dismiss the remaining charges in the Indictment at the
time of sentencing, and that it will not charge Defendant with any other federal offenses based on
the conduct underlying the crimes charged in this case that is Imown to the Government at this
time.


        2.    Penalties


        Defendant faces the following maximum penalties on Count Three of the Indictment:
incarceration for 5 years; supervised release for 3 years; a fine of $250,000; the costs of
prosecution; and a mandatory special assessment of $100.
        Case 4:18-cr-40026-TSH Document 41 Filed 06/14/19 Page 2 of 9




                                                  2-




        3.   Sentencing Guidelines


        The sentence to be imposed upon Defendant is within the discretion of the District Court
("Court"), subject to the statutory maximum penalties set forth above and the provisions of the
Sentencing Reform Act, and the advisory United States Sentencing Guidelines ("USSG" or
"Guidelines"). While the Court may impose a sentence up to and including the statutory maximum
term of imprisonment and statutory maximum fine, it must consult and take into account the USSG
and the other factors set forth in 18 U.S.C. § 3553(a) in imposing a sentence. The parties agree that
Defendant's total offense level under the USSG is calculated as follows:


    •   In accordance with USSG §§ 2T1.4 and 2T4.1, Defendant's base offense level is 16,
        because the tax loss associated with Defendant's conduct is greater than $100,000 but less
        than $250,000. The Defendant reserves the right to challenge the Government's tax loss
        computation at the time of sentencing.

    •   The Government reserves the right to argue for a two-point increase in Defendant's
        offense level for sophisticated means pursuant to USSG § 2T1.1(b)(1). The Defendant
        reserves the right to argue against the two-point increase.

   •    Based on Defendant's prompt acceptance of personal responsibility for the offense of
        conviction in this case, and information known to the Government at this time, the
        Government agrees to recommend that the Court reduce by three levels Defendant's
        adjusted offense level under USSG § 3E1.1.

        Based on the Defendant's acceptance of responsibility and other applicable Sentencing
Guideline factors, the Government will assert that Defendant's total offense level is 15.

         The Government reserves the right not to recommend a reduction under USSG § 3E1.1
if, at any time between Defendant's execution of this Plea Agreement and sentencing, Defendant:

        (a) Fails to admit a complete factual basis for the plea;

        (b) Fails to truthfully admit Defendant's conduct in the offense of conviction;

        (c) Falsely denies, or frivolously contests, relevant conduct for which Defendant is
             accountable under USSG § 1B1.3;

        (d) Fails to provide truthful information about Defendant's financial status;

        (e) Gives false or misleading testimony in any proceeding relatingto the criminal
            conduct charged in this case and any relevant conduct for which Defendant is
             accountable under USSG § IB 1.3;
       Case 4:18-cr-40026-TSH Document 41 Filed 06/14/19 Page 3 of 9




                                               -3-




       (f) Engages in acts that form a basis for finding that Defendant has obstructed or
           impeded the administration ofjustice under USSG § 3C1.1;

       (g) Intentionally fails to appear in Court or violates any condition of release;

       (h) Commits a crime;

       (i) Transfers any asset protected under any provision of this Plea Agreement; or

       (j) Attempts to withdraw Defendant's guilty plea.

        If Defendant contends that there is a basis for departure from, or a sentence outside, the
otherwise applicable Guidelines sentencing range based on Defendant's medical, mental, and/or
emotional condition, or otherwise intends to rely on any such condition at sentencing, Defendant
will, forthwith upon request, execute all releases and other documentation necessary to permit the
Government and its experts (including Bureau of Prisons medical personnel) to obtain access to
Defendant's medical, psychiatric, and psychotherapeutic records and will also provide to the
Government forthwith copies of any such records already in Defendant's possession. In addition,
Defendant will authorize Defendant's care providers to discuss Defendant's condition with the
Government and its agents (including Bureau of Prisons medical personnel), as well as experts
retained by the Government. Defendant also agrees to submit to examinations and interviews with
experts retained by and chosen by the Government (including Bureau of Prisons medical
personnel).

        Defendant reserves the right to make sentencing arguments under 18 U.S.C. § 3553(a).
This Office reserves the right to oppose Defendant's arguments for a sentence outside the USSG
under the factors set forth in 18 U.S.C. § 3553(a).

       Defendant understands and acknowledges that Defendant may not withdraw his plea of
guilty if, for any of the reasons listed above, the Government does not recommend that Defendant
receive a reduction in offense level for acceptance of responsibility. Defendant also understands
and acknowledges that, in addition to declining to recommend an acceptance-of responsibility
adjustment, the Government may seek an upward adjustment pursuant to USSG § 3C1.1 if
Defendantobstructsjustice after the date of this Plea Agreement.

       Nothing in this Plea Agreement affects the Government's obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.
       Case 4:18-cr-40026-TSH Document 41 Filed 06/14/19 Page 4 of 9




                                                 -4-




        4.   Sentence Recommendation


        The Government agrees to recommend the following sentence before the Court:

    (a) incarceration not to exceed the Guidelines sentencing range as calculated by the Court at
        sentencing;

    (b) a fine not to exceed the Guidelines range as calculated by the Court at sentencing,
        excluding departures;

    (c) 36 months of supervised release;

    (d) a mandatory special assessment of $100, which Defendant must pay to the Clerk of the
        Court on or before the date of sentencing (unless Defendant establishes to the Court's
        satisfaction that Defendant is unable to do so); and

    (e) restitution as set forth below.

        Defendant reserves the right to recommend an alternative sentence.

        Defendant agrees to provide the Government expert reports, motions, memoranda of law
and documentation of any kind on which Defendant intends to rely at sentencing notlater than 21
days before sentencing. Any basis for sentencing as to which Defendant has not provided the
Government all such items at least 21 days before sentencing shall be deemed waived.

        5.   Restitution


      The Defendant agrees to an orderof restitution pursuant to 18 U.S.C. §§ 3663, 3663A.
Defendant agrees to pay restitution to the IRS for the 2008 through 2016 tax years inamounts to
be determined by the Court at sentencing.

        Defendant is entitled to receive credit for restitution paid pursuant to this plea agreement
against those assessed civil tax liabilities due and owing for thesame periods for which restitution
was ordered. Defendant understands and agrees that the plea agreement does not resolve the
Defendant's civil tax liabilities, that the IRS may seek additional taxes, interest and penalties from
Defendant relating to the conduct covered by this plea agreement and for conduct relating to
another time period, and that satisfaction of the restitution debt does not settle, satisfy, or
compromise Defendant's obligation to pay any remaining civil tax liability. Defendant authorizes
release of information to the IRS for purposes of making the civil tax and restitution based
assessments.


       If full payment cannot be made immediately. Defendant agrees to make a complete and
accurate financial disclosure to the IRS on forms prescribed by the IRS, and to disclose to the
IRS any and all additional financial information and financial statements provided to the
           Case 4:18-cr-40026-TSH Document 41 Filed 06/14/19 Page 5 of 9




probation office. Defendant also agrees to providethe above-described information to the
probation office.

      If Defendant makes a payment of the restitution agreed to prior to sentencing, the
payment will be applied as a credit against the restitution ordered by the Court.

       Defendant understands that he is not entitled to credit with the IRS for any payment until
the payment is received by the IRS.

           6.   Protection of Assets for Pavment of Restitution. Forfeiture and Fine


        Defendant agrees not to transfer, or authorize the transfer of, any asset that has been
restrained by Order of the Court in this case or any asset, whether or not restrained, that Defendant
has agreed to forfeit pursuant to this Plea Agreement.

      Defendant agrees not to transfer, or authorize the transfer of any other asset in which
Defendant has an interest without prior express written consent of the Government, except for:

        (a) Assets subject to superior, secured interests of innocent third parties, in which Defendant
            has an equity interest of less than $5,000;

        (b) Ordinary living expenses necessary to house, clothe, transport, and feed Defendant and
            those to whom Defendant owes a legal duty of support, so long as such assets do not exceed
            $2,500 per month; and

    (c) Attorney's fees incurred in connection with this criminal case.

           This prohibition shall be effective as of the date of Defendant's execution of this Plea
Agreement andcontinue until the fine, forfeiture, andrestitution ordered bythe Court at sentencing
and any tax liability incurred as a result of the conduct charged in the Information is satisfied in
full.


           7.   Waiver of Rights to Appeal and to Bring Future Challenge

    (a) Defendant hasconferred with hisattorney and understands that he hasthe rightto challenge
        both his conviction and his sentence (including any orders relating to supervised release,
        fines, forfeiture, and restitution) on direct appeal. Defendantalso understands that, in some
        circumstances. Defendant may be able to argue in a future proceeding (collateral or
           otherwise), such as pursuant to a motion under 28 U.S.C. § 2255, 28 U.S.C. § 2241, or 18
           U.S.C. § 3582(c), that Defendant's conviction should be set aside or Defendant's sentence
           (including any ordersrelating to supervised release, fines, forfeiture, and restitution) should
           be set aside or reduced.
       Case 4:18-cr-40026-TSH Document 41 Filed 06/14/19 Page 6 of 9




                                                -6-



    (b) Defendant waives any right to challenge Defendant's conviction on direct appeal or in a
        future proceeding (collateral or otherwise).

    (c) Defendant agrees not to file a direct appeal or challenge in a future proceeding (collateral
        or otherwise) any sentence of imprisonment of 24 months or less or any orders relating to
        supervised release, fines, forfeiture, and restitution. This provision is binding even if the
        Court's Guidelines analysis is different from that set forth in this Plea Agreement.

    (d) This Plea Agreement does not affect the rights ofthe United States as set forth in 18 U.S.C.
        § 3742(b). Defendant understands and acknowledges that the Government has retained all
        appeal rights.

    (e) Regardless of the previous sub-paragraphs. Defendant reserves the right to claim that: (i)
        Defendant's lawyer rendered ineffective assistance of counsel under Strickland v.
        Washington; or (ii) the prosecutor in this case engaged in misconduct that entitles
        Defendant to relief from Defendant's conviction or sentence.

        8.   Other Post-Sentence Events


    (a) If, despite the waiver provision of sub-paragraph 6(c), Defendant appeals or challenges in
        a future proceeding (collateral or otherwise) Defendant's sentence, the Government
       reserves the right to argue the correctness ofthe sentence imposed by the Court, in addition
       to arguing that any appeal or future challenge (collateral or otherwise) is waived as a result
       of the waiver in sub-paragraph 6(c).

    (b) If, despite the waiver provision of sub-paragraph 6(c), Defendant seeks resentencing,
        Defendant agrees not to seek to be re-sentenced with the benefit of any change to the
        Criminal History Category that the Court calculated at the time of Defendant's original
        sentencing, except to the extent that Defendant has been found actually factually innocent
       of a prior crime.

    (c) In the event of a re-sentencing following an appeal from or future challenge (collateral or
        otherwise) to Defendant's sentence, the Government reserves the right to seek a departure
        from and a sentence outside the USSG if, and to the extent, necessary to reinstate the
        sentence the Government advocated at Defendant's initial sentencing pursuant to this Plea
       Agreement.

       9.    Court Not Bound bv Plea Agreement

       The parties' sentencing recommendations and their respective calculations underthe USSG
are not binding upon the U.S. Probation Office or the Court. Within the maximum sentence
Defendant faces under the applicable law, the sentence to be imposed is within the solediscretion
of the Court. Defendant's plea will betendered pursuant to Fed. R. Crim. P. 11 (c)(1)(B). Defendant
may not withdraw his plea of guilty regardless of what sentence is imposed, or because the U.S.
       Case 4:18-cr-40026-TSH Document 41 Filed 06/14/19 Page 7 of 9



                                                   7-




Probation Office or the Court declines to follow the parties' USSG calculations or
recommendations. Should the Court decline to follow the Government's USSG calculations or
recommendations, the Government reserves the right to defend the Court's calculations and
sentence in any direct appeal or future challenge (collateral or otherwise).

        10. Information for Presentence Report

        Defendant agrees to provide all information requested by the U.S. Probation Office
concerning Defendant's assets.

        11. Rejection of Plea bv Court


        Should Defendant's guilty plea not be accepted by the Court for whatever reason, or later
be withdrawn on Defendant's motion, this Plea Agreement shall be null and void at the option of
the Government.


        12. Breach of Plea Agreement


        If the Government determines that Defendant has failed to comply with any provision of
this Plea Agreement, has violated any condition of Defendant's pretrial release or has committed
any crime following Defendant's execution of this Plea Agreement, the Government may, at their
sole option, be released from its commitments under this Plea Agreement in their entirety by
notifying Defendant, through counsel or otherwise, in writing. The Government may also pursue
all remedies available to it under the law, regardless whether they elect to be released from their
commitments under thisPlea Agreement. Further, theGovernment may pursue anyand all charges
that have been, or are to be, dismissed pursuant to this PleaAgreement. Defendant recognizes that
his breach of any obligation under this Plea Agreement shall not give rise to grounds for
withdrawal of Defendant's guilty plea, but will give the Government the right to use against
Defendant before any grand jury,at any trial or hearing, or forsentencing purposes, any statements
made by Defendant and any information, materials, documents or objects provided by Defendant
to the government, without any limitation, regardless of any prior agreements or understandings,
written or oral, to the contrary. In this regard. Defendant hereby waives any defense to any charges
that Defendant might otherwise have based upon any statute of limitations, the constitutional
protection against pre-indictment delay, or the Speedy Trial Act.

        13. Who Is Bound bv Plea Agreement

       This Plea Agreement is limited to The Department of Justice Tax Division, and cannot
and does not bind any other federal, state or local prosecutive authorities.

        14. Complete Plea Agreement

       This Plea Agreement can be modified or supplemented only in a written memorandum
signed by the parties or on the record in court.
       Case 4:18-cr-40026-TSH Document 41 Filed 06/14/19 Page 8 of 9




        If this letter accurately reflects the agreement between the Government and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness.


                                                    Very truly yours,
                                                    RICHARD E. ZUCKERMAN
                                                    Principal Deputy
                                                    AssislaJrt j\ttorney General

                                            By:
                                                               Kane, Jr.
                                                    Assistant Chief
                                                    United States Department of Justice, Tax
                                                    Division
                                                    Northern Criminal Enforcement Section
        Case 4:18-cr-40026-TSH Document 41 Filed 06/14/19 Page 9 of 9




                                                 -9-



                          ACKNOWLEDGMENT OF PLEA AGREEMENT


         I have read this letter in its entirety and discussed it with my attorney. I hereby acknowledge
that it fully sets forth my agreement with the United States Department of Justice, Tax Division. I
further state that no additional promises or representations have been made to me by any official
of the United States in connection with this matter, and that I have received no prior offers to
resolve this case. I understand the crime to which I have agreed to plead guilty, the maximum
penalties for that offense and the Sentencing Guideline penalties potentially applicable to it. I am
satisfied with the legal representation provided to me by my attorney. We have had sufficient time
to meet and discuss my case. We have discussed the charge against me, possible defenses I might
have, the terms of this Plea Agreement and whether I should go to trial. I am entering into this Plea
Agreement freely, voluntarily, and knowingly because I am guilty of the offense to which I am
pleading guilty, and I believe this Plea Agreement is in my best interest.



                                                       Rich^d Rogers
                                                       Defendant.       .



      I certify that Richard Rogers has read this Plea Agreement and that we have discussed its
meaning. 1 believe he understands the Plea Agreement and is entering into the Plea Agreement
freely, voluntarily, and knowingly. I also certify that th^Govemment has not extended any other
offers to resolve this.



                                                       Peter L. Ettenberg
                                                       Attorney for Defendant
                                                       Date:                I
